United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2107
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                Jonathan T. Watkins

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: December 4, 2020
                             Filed: December 9, 2020
                                  [Unpublished]
                                  ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

      Jonathan T. Watkins appeals the sentence imposed by the district court 1 after
he pleaded guilty to being a felon in possession of a firearm. His counsel has moved

      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
for leave to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), arguing the district court procedurally erred in applying an enhancement to
his base offense level, and Watkins’s sentence is substantively unreasonable.

      We conclude the district court did not err in applying the sentencing
enhancement. See United States v. Kirlin, 859 F.3d 539, 543 (8th Cir. 2017)
(standard of review); U.S.S.G. §§ 2K2.1(a)(2), 4B1.2(a). We also conclude the district
court did not impose a substantively unreasonable sentence. See United States v.
Feemster, 572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (reviewing sentence under
deferential abuse-of-discretion standard and discussing substantive reasonableness).
Having reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), we find
no nonfrivolous issues. Accordingly, we affirm, and we grant counsel leave to
withdraw.
                       ______________________________




                                         -2-